Citation Nr: 0433665	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefit sought on 
appeal.  In January 2004, a video hearing was held before the 
undersigned Acting Veterans Law Judge, and that transcript is 
in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's currently diagnosed depression and/or 
psychosis did not begin during service, within one year of 
discharge from service, or as a consequence of active duty 
service.


CONCLUSION OF LAW

A psychiatric disorder, to include depression, was not 
incurred in service or within an applicable presumptive 
period.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA; the implementing regulations; the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations; the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003); and the United States Court of 
Appeals for Veterans Claims' (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, as well as to inform 
the appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2002.  This letter was provided to 
him before initial adjudication of the claim.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letter 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining all medical evidence identified, as well as 
Social Security Administration records, VA records, service 
medical records, and military personnel records.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran testified before 
the Board in January 2004 and indicated that there was no 
additional evidence for VA to obtain.  At the hearing, the 
addition of lay statements was discussed and the record was 
held open for sixty days to allow the veteran an opportunity 
to submit such statements.  The veteran did not submit any 
additional evidence.  It is not necessary, as defined by law, 
that the veteran undergo a formal VA examination, since there 
is no indication in the record that the claimed condition is 
possibly related to his military service.  This is discussed 
in more detail below.

Thus, following a complete review of the record, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  As such, the merits of 
this claim may properly be addressed.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The veteran seeks entitlement to service connection for a 
psychiatric disorder.  Psychoses are deemed to be chronic 
diseases under 38 C.F.R. Section 3.309(a) and, as such, 
service connection may be granted for these diseases under 
38 C.F.R. Section 3.307(a)(3) if the evidence shows that the 
diagnosed disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
April 1975, the evidence must show that a chronic disease 
manifest to a degree of ten percent by April 1976 in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The evidence of record shows that the veteran entered active 
duty service with the United States Army in August 1973.  His 
entrance physical examination performed in July 1973 does not 
reflect any history of psychiatric disability nor any 
complaints of a psychiatric nature.  The veteran's service 
medical records are also void of any such complaint, and his 
discharge examination in March 1975 is noted to be normal.  
The medical history supplied by the veteran for the March 
1975 examination, however, includes check marks in the 
affirmative boxes for frequent trouble sleeping, depression 
or excessive worry, and for loss of memory or amnesia.  The 
examiner at that time did not make any notes with respect to 
this history.

The veteran's service personnel records show that the veteran 
was first admonished for being late for duty in September 
1974.  It was noted that the veteran showed little concern 
and was totally absent from duty the following day.  Over the 
next three months, the veteran was disciplined for absences 
and failure to follow orders.  It was noted in October 1974 
that the veteran did not report for duty because he was 
detained by civilian authorities in a drug raid.  In March 
1975, the veteran was examined by a medical professional and 
deemed mentally responsible.  He was then recommended for 
discharge due to lack of motivation and having a poor 
attitude.  The veteran received a discharge under honorable 
conditions in April 1975; he was almost twenty years old at 
the time of discharge.

The veteran first sought psychiatric treatment in 1989 when 
he presented to a VA medical facility for a detoxification 
program.  In April 1989, the veteran related a history of 
having started using alcohol at the age of seventeen; 
marijuana, barbiturates and heroin at the age of eighteen; 
mescaline, snorting cocaine and THC at the age of twenty; 
injecting amphetamines at the age of twenty-two; injecting 
cocaine in 1977; injecting heroin in 1982; and using crack 
cocaine in 1986.  He stated that he was seeking treatment, in 
part, because he felt guilty and depressed after using drugs.  
Since that time, the veteran has been treated periodically 
for polysubstance abuse and a substance-induced mood 
disorder.  Most recently, the veteran has been treated for 
depression as well.

The veteran underwent VA examination in July 1997 in 
conjunction with his application for pension benefits.  At 
that time, he related a history of being discharged from the 
service because of depression.  Following a complete 
interview, the examiner rendered Axis I diagnoses of 
depression, not otherwise specified, substance-induced mood 
disorder, and polysubstance abuse in remission.

The veteran underwent consultative examination by a 
psychiatrist in June 1998 in conjunction with his application 
for Social Security Administration benefits.  He presented as 
paranoid, uncooperative and not very informative.  The 
veteran denied the use of alcohol or drugs and did not give 
any answers about vegetative symptoms of depression.  The 
psychiatrist ultimately rendered an Axis I diagnosis of 
psychosis, not otherwise specified.  The veteran was awarded 
Social Security Administration disability benefits for other 
psychotic disorders.

The veteran testified before the Board that he began active 
service in 1973 and had no problems with his job performance 
and/or adjusting to military life.  He stated that he began 
to have problems in January 1975, that he felt like he was in 
a daze and could no longer function.  The veteran testified 
that he did not know what was wrong with him, that he was not 
provided psychiatric treatment during service, and that he 
did not understand why he was discharged early.  He further 
stated that he did not seek medical attention immediately 
following his discharge from service because he did not 
understand what was happening to him.  The veteran testified 
that he first sought psychiatric care in the 1980's and that 
all of his treatment has been at VA facilities.  He stated 
that he is currently treated with medication for depression 
and that treatment has helped tremendously with his symptoms.  
The veteran did not give any testimony with respect to his 
history of polysubstance abuse.

Given the evidence as outlined above, the Board finds that 
the veteran's currently diagnosed depression and/or psychosis 
did not begin during service, within one year of discharge 
from service, or as a consequence of active duty service.  
Specifically, there is no evidence of treatment for a 
psychiatric disorder during service or within one year of 
discharge from service.  Despite the veteran's self-reported 
complaints of depression upon separation from service, 
psychiatric evaluation was normal.  It must also be noted 
that psychiatric evaluation in March 1975 did not result in 
diagnosis of a psychiatric disorder, and this was the month 
before separation.  Contrary to the veteran's testimony, he 
was not discharged from service because of depression, but 
because of poor work performance.  Therefore, a psychiatric 
disorder is not factually shown during service.


The first evidence of psychiatric treatment is dated 
approximately fourteen years after the veteran's discharge 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  It is clear 
that there is no objective evidence a psychiatric disorder 
was present any earlier than that date.  The veteran 
testified that he did not begin receiving treatment until the 
1980s.  The 1989 hospitalization records shows a denial by 
him of a prior history of treatment for psychiatric problems.  
It must also be noted that despite his complaints of 
depression when hospitalized in 1989, psychiatric examination 
did not yield a diagnosis of an acquired psychiatric disorder 
at that time.  The post-service medical records show 
treatment centering around the veteran's lengthy history of 
substance abuse and a substance-induced mood disorder.  
Although it appears that the veteran's drug use began during 
his period of active service, VA compensation benefits may 
not be granted for disability stemming from such illicit 
behavior as benefits are not payable for disability that is 
deemed to be the result of a person's own willful misconduct 
or abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110.  

There is absolutely no indication in the medical records that 
any medical professional has ever concluded a possible 
relationship exists between the veteran's post-service 
psychiatric complaints/diagnoses and his active military 
service.  The veteran testified that no physician has ever 
provided him such an opinion.  Although the veteran may feel 
his problems are the result of his military service, he does 
not possess the necessary medical knowledge or training to 
render a probative opinion on this point.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he felt depressed during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Consequently, because there is no suggestion in the medical 
record that the veteran's currently diagnosed depression 
and/or psychosis had its origin during the veteran's period 
of service or within one year of the veteran's discharge from 
service, the veteran's claim must be and hereby is denied.  
There is no benefit of the doubt that can be resolved in the 
veteran's favor, since there is not a balance of positive and 
negative evidence in this case.  Rather, as discussed above, 
other than the veteran's allegations, all the medical 
evidence shows no diagnosis of a psychiatric disorder during 
service, treatment beginning many years after service, and no 
relationship between the post-service condition and service.


ORDER

Service connection for a psychiatric disorder, to include 
depression, is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



